

116 HR 5509 IH: Student Veteran COVID-19 Protection Act of 2021
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5509IN THE HOUSE OF REPRESENTATIVESOctober 8, 2021Mr. Bost introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, the Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020, and the Student Veteran Coronavirus Response Act of 2020 to make certain improvements to the educational assistance programs of the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Student Veteran COVID-19 Protection Act of 2021. 2.Amendments to requirements for educational institutions participating in the educational assistance programs of the Department of Veterans Affairs(a)Waiver of verification of enrollment for certain educational institutionsSection 3313(l) of title 38, United States Code, is amended by adding at the end the following new paragraph:(4)WaiverThe Secretary may waive the requirements of this subsection for an educational institution that the Secretary has determined uses a flat tuition and fee structure that would make the use of a second verification under this subsection unnecessary..(b)Limitations on authority To disapprove of courses(1)In generalSubsection (f) of section 3679 of title 38, United States Code, is amended—(A)in paragraph (2)(B);(i)by inserting , except for the recruitment of foreign students residing in foreign countries who are not eligible to receive Federal student assistance after assistance; and(ii)by adding at the end the following new subparagraph:(C)In determining whether a violation of subparagraph (B) has occurred, the State approving agency, or the Secretary when acting in the place of the State approving agency, shall construe the requirements of this paragraph in accordance with the regulations and guidance prescribed by the Secretary of Education under section 487(a)(20) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(20)).; (B)by redesignating paragraph (7) as paragraph (8); and(C)by inserting after paragraph (6) the following new paragraph (7): (7)This subsection shall not apply to an educational institution—(A)located in a foreign country; or(B)that provides to a covered individual consumer information regarding costs of the program of education (including financial aid available to such covered individual) using a form or template developed by the Secretary of Education..(2)Application dateThe Secretary of Veterans Affairs may not carry out subsection (f) of section 3679 of title 38, United States Code until August 1, 2022, except that, beginning on June 15, 2022, an educational institution may submit an application for a waiver under paragraph (5) of such subsection.(3)Conforming amendmentsSubsection (c) of section 3696 of such title is amended—(A)by inserting (1) before An educational; (B)by inserting , except for the recruitment of foreign students residing in foreign countries who are not eligible to receive Federal student assistance after assistance; and(C)by adding at the end the following new paragraph:(2)In determining whether a violation of paragraph (1) has occurred, the Under Secretary for Benefits shall construe the requirements of this paragraph in accordance with the regulations and guidance prescribed by the Secretary of Education under section 487(a)(20) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(20))..(c)Exemption of foreign schools from certain requirements(1)Information relating to testsSection 3689(c) of title 38, United States Code, is amended by adding at the end the following new paragraph:(3)Subparagraph (G) of paragraph (1) shall not apply with respect to an educational institution located in a foreign country..(2)Examination of recordsSection 3690(c) of title 38, United States Code, is amended—(A)by striking Notwithstanding and inserting (1) Except as provided in paragraph (2), notwithstanding; and(B)by adding at the end the following new paragraph:(2)Paragraph (1) does not apply to the records and accounts—(A)of an educational institution located in a foreign country; and(B)that pertain to an individual who is not receiving educational assistance under this chapter..3.Provision of educational assistance to students who are rounding out under educational assistance programs of Department of Veterans Affairs(a)In generalSection 3680(a) of title 38, United States Code, is amended—(1)in paragraph (1), in the matter before subparagraph (A), by striking in paragraph (2) and inserting in paragraphs (2) and (3); and(2)by adding at the end the following new paragraph:(3)Notwithstanding paragraph (1), in the case of an eligible veteran or eligible person who is pursuing a program of education on less than a half-time basis during a period that is the last semester, term, or academic period the veteran or person will be enrolled in the program of education because the veteran or person will complete the program of education at the end of that semester, term, or academic period, the Secretary may, pursuant to such regulations as the Secretary shall prescribe, provide to the veteran or person educational assistance under chapter 30, 32, 33, 34, or 35 of this title or under chapter 1606 of title 10, including a monthly housing stipend described in section 3313(c) of this title, on the basis of the total number of credits or courses in which the veteran or person is enrolled, if—(A)the number of credits the veteran or person needs to complete the program of education is less than the number of credits that would constitute enrollment on a more than half-time basis for that last semester, term, or academic period; and(B)the veteran or person—(i)is enrolled in, or has completed, every course offered by the program of education during the last semester, term, or academic period in which the veteran or person is enrolled in the program of education; and(ii)enrolls in an additional course that is not required for the completion of such program of education and the enrollment in the non-required course in addition to the required course or courses in which the veteran or person is enrolled constitutes enrollment on more than a half-time basis..(b)Effective dateThe amendments made by subsection (a) shall take effect on January 1, 2022, and apply with respect to any semester, term, or academic period that begins on or after that date.4.Continuation of Department of Veterans Affairs educational assistance benefits for certain programs of education converted to distance learning by reason of emergencies and health-related situations(a)In generalIn the case of a program of education approved by a State approving agency, or the Secretary of Veterans Affairs when acting in the role of a State approving agency, that is converted from being offered on-site at an educational institution to being offered by distance learning by reason of an emergency or health-related situation, as determined by the Secretary, the Secretary may continue to provide educational assistance under the laws administered by the Secretary without regard to such conversion, including with respect to paying any—(1)monthly housing stipends under chapter 33 of title 38, United States Code; or(2)payments or subsistence allowances under chapters 30, 31, 32, and 35 of such title and chapters 1606 and 1607 of title 10, United States Code.(b)Applicability periodSubsection (a) shall apply during the period beginning on December 21, 2021, and ending on June 1, 2022.(c)DefinitionsIn this section:(1)The term educational institution has the meaning given that term in section 3452 of title 38, United States Code, and includes an institution of higher learning (as defined in such section).(2)The term program of education has the meaning given that term in section 3002 of title 38, United States Code. (3)The term State approving agency has the meaning given that term in section 3671 of title 38, United States Code.5.Extension of relief relating to veterans educational assistance(a)Extension of modification of time limitations on use of entitlement to Montgomery GI bill and vocational rehabilitation and trainingSection 1105 of the Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020 (Public Law 116–315) is amended by striking December 21, 2021 each place it appears and inserting June 1, 2022.(b)Extension of continuation of department of veterans affairs educational assistance benefits during COVID–19 emergencySection 1102(e) of such Act is amended by striking December 21, 2021 and inserting June 1, 2022.(c)Extension of provisions relating to effects of closure of educational institution and modification of courses by reason of COVID–19 emergencySection 1103(h) of such Act is amended by striking December 21, 2021 and inserting June 1, 2022.(d)Extension of provision relating to payment of educational assistance in cases of withdrawalSection 1104(a) of such Act is amended by striking December 21, 2021 and inserting June 1, 2022.(e)Extension of provision relating to apprenticeship or on-Job training requirementsSection 1106(b) of such Act is amended by striking December 21, 2021 and inserting June 1, 2022.(f)Extension of payment of work-Study allowances during emergency situationSection 3 of the Student Veteran Coronavirus Response Act of 2020 (Public Law 116–140; 38 U.S.C. 3485 note) is amended by striking During the covered period and inserting During the period beginning on March 1, 2020, and ending on June 1, 2022.6.Adjustments of certain loan feesThe loan fee table in section 3729(b)(2) of title 38, United States Code, is amended by striking October 1, 2030 each place it appears and inserting January 14, 2031.